DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Paul C. Maier (Reg. No. 66,018) on 09 June 2021.

The application has been amended as follows: 

Amendment to the claims:
1, wherein the protective layer comprises a thickness that is at least 1 µm in a thickness direction of the capacitor that extends orthogonally to the surface of the substrate.  

22. (Currently Amended) The capacitor according to claim [[20]] 14, wherein the protective layer comprises a thickness that is at least 1 µm in a thickness direction of the capacitor that extends orthogonally to the surface of the substrate.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

The prior art does not teach or suggest (in combination with the other claim limitations) a capacitor comprising: a dielectric film disposed on at least a portion of the lower electrode and covering a peripheral edge of the lower electrode and a side extending therefrom to the insulating layer, such that the dielectric film covers the lower electrode and is disposed directly on a portion of the insulating layer that is not covered by the lower electrode; a first terminal electrode disposed above the upper electrode and coupled thereto; a protective layer disposed on a portion of the dielectric film and covering a peripheral edge of the dielectric film; and a second terminal electrode coupled to the lower electrode and that extends outside the capacitor to be externally exposed, with the second terminal electrode including a single and continuous electrode that extends directly from the lower electrode to be externally exposed outside the capacitor, wherein the upper electrode and the first terminal electrode are disposed in a 

The prior art does not teach or suggest (in combination with the other claim limitations) a capacitor comprising: a dielectric film disposed on at least a portion of the lower electrode and covering the outer perimeter of the lower electrode and a side extending therefrom toward the substrate, such that the dielectric layer is disposed above a portion of the substrate without the lower electrode being disposed therebetween; an upper electrode disposed on a portion of the dielectric film and in a region within the outer perimeter of the lower electrode relative to a plan view of the substrate; a first terminal electrode disposed above the upper electrode and coupled thereto, with the first terminal electrode disposed in the region within the outer perimeter of the lower electrode relative to the plan view of the substrate; a second terminal electrode coupled to the lower electrode and that extends outside the capacitor to be externally exposed, with the second terminal electrode including a single and continuous electrode that extends directly from the lower electrode to be externally exposed outside the capacitor; and wherein the protective layer comprises a plurality of cavities with the first terminal electrode extending in a first cavity of the protective layer .
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M SINCLAIR whose telephone number is (571)270-5068.  The examiner can normally be reached on M-TH from 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/David M Sinclair/Primary Examiner, Art Unit 2848